1
                                UNITED STATES DISTRICT COURT
2
                                       DISTRICT OF NEVADA
3
                                                   ***
4
      IVAN LEE MATTHEWS, II,                             Case No. 3:18-cv-00563-MMD-WGC
5
                                           Plaintiff,                   ORDER
6            v.
7
      ELY STATE PRISON, et al.,
8
                                      Defendants.
9

10

11   I.     IN FORMA PAUPERIS APPLICATION
12          Plaintiff’s application to proceed in forma pauperis is granted. (ECF No. 4.) Based
13   on the information regarding Plaintiff’s financial status, the Court finds that Plaintiff is not
14   able to pay an initial installment payment toward the full filing fee pursuant to 28 U.S.C. §
15   1915. Plaintiff will, however, be required to make monthly payments toward the full
16   $350.00 filing fee when he has funds available.
17   II.    SCREENING STANDARD
18          Federal courts must conduct a preliminary screening in any case in which an
19   incarcerated person seeks redress from a governmental entity or officer or employee of
20   a governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify
21   any cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a
22   claim upon which relief may be granted, or seek monetary relief from a defendant who is
23   immune from such relief. See id. § 1915A(b)(1), (2). Pro se pleadings, however, must be
24   liberally construed. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).
25   To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements:
26   (1) the violation of a right secured by the Constitution or laws of the United States, and
27   (2) that the alleged violation was committed by a person acting under color of state law.
28   See West v. Atkins, 487 U.S. 42, 48 (1988).
1           In addition to the screening requirements under § 1915A, pursuant to the Prison

2    Litigation Reform Act (“PLRA”), a federal court must dismiss an incarcerated person’s

3    claim if “the allegation of poverty is untrue” or if the action “is frivolous or malicious, fails

4    to state a claim on which relief may be granted, or seeks monetary relief against a

5    defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2). Dismissal of a

6    complaint for failure to state a claim upon which relief can be granted is provided for in

7    Federal Rule of Civil Procedure 12(b)(6), and the court applies the same standard under

8    § 1915 when reviewing the adequacy of a complaint or an amended complaint. When a

9    court dismisses a complaint under § 1915(e), the plaintiff should be given leave to amend

10   the complaint with directions as to curing its deficiencies, unless it is clear from the face

11   of the complaint that the deficiencies could not be cured by amendment. See Cato v.

12   United States, 70 F.3d 1103, 1106 (9th Cir. 1995).

13          Review under Rule 12(b)(6) is essentially a ruling on a question of law. See

14   Chappel v. Lab. Corp. of Am., 232 F.3d 719, 723 (9th Cir. 2000). Dismissal for failure to

15   state a claim is proper only if it is clear that the plaintiff cannot prove any set of facts in

16   support of the claim that would entitle him or her to relief. See Morley v. Walker, 175 F.3d

17   756, 759 (9th Cir. 1999). In making this determination, the court takes as true all

18   allegations of material fact stated in the complaint, and the court construes them in the

19   light most favorable to the plaintiff. See Warshaw v. Xoma Corp., 74 F.3d 955, 957 (9th

20   Cir. 1996). Allegations of a pro se complainant are held to less stringent standards than

21   formal pleadings drafted by lawyers. See Hughes v. Rowe, 449 U.S. 5, 9 (1980). While

22   the standard under Rule 12(b)(6) does not require detailed factual allegations, a plaintiff

23   must provide more than mere labels and conclusions. Bell Atl. Corp. v. Twombly, 550

24   U.S. 544, 555 (2007). A formulaic recitation of the elements of a cause of action is

25   insufficient. Id.

26          Additionally, a reviewing court should “begin by identifying pleadings [allegations]

27   that, because they are no more than mere conclusions, are not entitled to the assumption

28   of truth.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). “While legal conclusions can provide


                                                    2
1    the framework of a complaint, they must be supported with factual allegations.” Id. “When

2    there are well-pleaded factual allegations, a court should assume their veracity and then

3    determine whether they plausibly give rise to an entitlement to relief.” Id. “Determining

4    whether a complaint states a plausible claim for relief . . . [is] a context-specific task that

5    requires the reviewing court to draw on its judicial experience and common sense.” Id.

6           Finally, all or part of a complaint filed by an incarcerated person may therefore be

7    dismissed sua sponte if that person’s claims lack an arguable basis either in law or in fact.

8    This includes claims based on legal conclusions that are untenable (e.g., claims against

9    defendants who are immune from suit or claims of infringement of a legal interest which

10   clearly does not exist), as well as claims based on fanciful factual allegations (e.g.,

11   fantastic or delusional scenarios). See Neitzke v. Williams, 490 U.S. 319, 327–28 (1989);

12   see also McKeever v. Block, 932 F.2d 795, 798 (9th Cir. 1991).

13   III.   SCREENING OF COMPLAINT

14          In the Complaint, Plaintiff sues multiple defendants for events that took place while

15   Plaintiff was incarcerated at Ely State Prison (“ESP”). (ECF No. 1-1 at 1.) Plaintiff sues

16   Defendants Warden William Reubart, Warden Filson, NDOC, and ESP. (Id. at 2.) Plaintiff

17   alleges three counts and seeks monetary damages. (Id. at 6, 8.)

18          The Complaint alleges the following. From April 10, 2018 through April 14, 2018,

19   prison officials did not offer Plaintiff a shower within a 96-hour time span due to an

20   institutional lock down caused by something in Unit 7A. (Id. at 3.) Plaintiff was in Unit 7B,

21   cell #32 at the time. (Id.) Plaintiff pressed the intercom repeatedly and verbally requested

22   a shower on April 14, 2018, at 7 a.m. (Id.)

23          According to the NDOC operational procedures, prison officials are supposed to

24   offer showers three times a week at least every 72 hours. (Id.) For five months, Plaintiff

25   has attempted to resolve this matter though the grievance procedure. (Id. at 11.)

26   However, prison officials have denied his grievances and have not interviewed his

27   witnesses. (Id.)

28   ///


                                                   2
1           Plaintiff alleges claims for cruel and unusual punishment (Count I), negligence

2    (Count II), and due process (Count III). (Id. at 4-6.)

3           A.     Eighth Amendment Conditions of Confinement (Count I)

4           The “treatment a prisoner receives in prison and the conditions under which he is

5    confined are subject to scrutiny under the Eighth Amendment.” Helling v. McKinney, 509

6    U.S. 25, 31 (1993). Conditions of confinement may, consistent with the Constitution, be

7    restrictive and harsh. Rhodes v. Chapman, 452 U.S. 337, 347 (1981). However, “[p]rison

8    officials have a duty to ensure that prisoners are provided adequate shelter, food,

9    clothing, sanitation, medical care, and personal safety.” Johnson v. Lewis, 217 F.3d 726,

10   731 (9th Cir. 2000). When determining whether the conditions of confinement meet the

11   objective prong of the Eighth Amendment analysis, the court must analyze each condition

12   separately to determine whether that specific condition violates the Eighth Amendment.

13   See Wright v. Rushen, 642 F.2d 1129, 1133 (9th Cir. 1981). As to the subjective prong of

14   the Eighth Amendment analysis, prisoners must establish prison officials’ “deliberate

15   indifference” to the unconstitutional conditions of confinement to establish an Eighth

16   Amendment violation. Farmer v. Brennan, 511 U.S. 825, 834 (1994). When considering

17   the conditions of confinement, the court should consider the amount of time to which the

18   prisoner was subjected to the condition. Hearns v. Terhune, 413 F.3d 1036, 1042 (9th

19   Cir. 2005).

20          The Court finds that Plaintiff fails to allege a colorable Eighth Amendment

21   conditions of confinement claim. Based on the allegations, Plaintiff was unable to have a

22   shower within a 96-hour period because the prison was on a lockdown. This is insufficient

23   to state a colorable constitutional violation. The Court dismisses this claim with prejudice

24   as amendment would be futile.

25          B.     Fourteenth Amendment Due Process (Count III)

26          Prisoners have no stand-alone due process rights related to the administrative

27   grievance process. See Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988) (holding that

28   a state’s unpublished policy statements establishing a grievance procedure do not create


                                                   2
1    a constitutionally protected liberty interest); Ramirez v. Galaza, 334 F.3d 850, 860 (9th

2    Cir. 2003) (holding that there is no liberty interest in the processing of appeals because

3    there is no liberty interest entitling inmates to a specific grievance process).

4           The Court dismisses the due process claim with prejudice as amendment would

5    be futile. Plaintiff does not have a liberty interest in how prison officials choose to

6    investigate or respond to his grievances.

7           C.      State Law Negligence (Count II)

8           The Court declines to exercise supplemental jurisdiction over Plaintiff’s state law

9    negligence claim because the Court has dismissed all of Plaintiff’s federal claims. See 28

10   U.S.C. § 1367(c)(3) (stating that the “district courts may decline to exercise supplemental

11   jurisdiction over a claim . . . if . . . the district court has dismissed all claims over which it

12   has original jurisdiction”).

13   IV.    CONCLUSION

14          For the foregoing reasons, it is ordered that Plaintiff’s application to proceed in

15   forma pauperis (ECF No. 4) without having to prepay the full filing fee is granted. Plaintiff

16   shall not be required to pay an initial installment fee. Nevertheless, the full filing fee shall

17   still be due, pursuant to 28 U.S.C. § 1915, as amended by the Prison Litigation Reform

18   Act. The movant herein is permitted to maintain this action to conclusion without the

19   necessity of prepayment of fees or costs or the giving of security therefor. This order

20   granting in forma pauperis status shall not extend to the issuance and/or service of

21   subpoenas at government expense.

22          It is further ordered that, pursuant to 28 U.S.C. § 1915, as amended by the Prison

23   Litigation Reform Act, the Nevada Department of Corrections shall pay to the Clerk of the

24   United States District Court, District of Nevada, 20% of the preceding month's deposits to

25   the account of Ivan Lee Matthews, II, #1127748 (in months that the account exceeds

26   $10.00) until the full $350 filing fee has been paid for this action. The Clerk shall send a

27   copy of this order to the attention of Chief of Inmate Services for the Nevada Department

28   of Prisons, P.O. Box 7011, Carson City, NV 89702.


                                                     2
1           It is further ordered that, even if this action is dismissed, or is otherwise

2    unsuccessful, the full filing fee shall still be due, pursuant to 28 U.S.C. §1915, as amended

3    by the Prison Litigation Reform Act.

4           It is further ordered that the Clerk of the Court file the complaint (ECF No. 1-1) and

5    send Plaintiff a courtesy copy.

6           It is further ordered that Count I, alleging Eighth Amendment conditions of

7    confinement violations, is dismissed with prejudice as amendment would be futile.

8           It is further ordered that Count III, alleging Fourteenth Amendment due process

9    violations, is dismissed with prejudice as amendment would be futile.

10          It is further ordered that Count II, alleging state law negligence, is dismissed

11   without prejudice because the Court declines to exercise supplemental jurisdiction over

12   the claim under 28 U.S.C. § 1367(c)(3).

13          It is further ordered that the Clerk of the Court close this case and enter judgment

14   accordingly.

15          It is further ordered that this Court certifies that any in forma pauperis appeal from

16   this order would not be taken “in good faith” pursuant to 28 U.S.C. § 1915(a)(3).

17
            DATED THIS 5th day of November 2019.
18

19

20                                             MIRANDA M. DU
                                               CHIEF UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28


                                                  2
